Judge MARTIN (Robert M.)
dissenting.
I am of the opinion that defendant should have a new trial. In instructing the jury, the trial court twice stated that in order for the defendant to be excused by reason of self-defense certain elements “must be proved.” This language impermissibly shifted the burden from the State to the defendant on the defense of self-defense. Although the court in other portions of the charge correctly stated that the burden of proof was on the State to prove from the evidence beyond a reasonable doubt that the killing was not done in self-defense, the instructions were contradictory and could only have engendered confusion which would naturally be prejudicial to defendant. See Mullaney v. Wilbur, 421 U.S. 684, 44 L.Ed. 2d 508, 95 S.Ct. 1881 (1975).